
	
		II
		110th CONGRESS
		1st Session
		S. RES. 111
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2007
			Mr. Coleman (for
			 himself, Mrs. Boxer,
			 Mr. Cardin, Mr.
			 Feingold, Mr. Levin,
			 Mr. Sanders, Mr. Specter, Mr.
			 Wyden, Mr. Lautenberg,
			 Mrs. Feinstein, Mr. Kohl, and Mr.
			 Menendez) submitted the following resolution; which was referred to
			 the Committee on Homeland Security and
			 Governmental Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Citizens' Stamp Advisory Committee should recommend to the Postmaster General
		  that a commemorative stamp be issued honoring the life of Oskar
		  Schindler.
	
	
		Whereas Oskar Schindler acted as a hero during the Nazi
			 occupation of Poland and selflessly rescued 1,200 Jewish men, women, and
			 children by employing them in his factory, at risk to his own life and that of
			 his wife;
		Whereas Oskar Schindler also rescued approximately 100
			 Jewish men and women from the Goleszow concentration camp, who lay trapped and
			 partly frozen in 2 sealed train cars stranded near Runlets;
		Whereas Oskar Schindler embodied ideals of the United
			 States, such as the pursuit of freedom, liberty, and opposition to tyranny, and
			 many of the Jewish people who fled the Nazi occupation made the United States
			 their home;
		Whereas millions of people in the United States have been
			 made aware of the story of Oskar Schindler's bravery;
		Whereas, on July 18, 1967, Yad Vashem decided to recognize
			 Oskar Schindler as one of the Righteous Among the Nations, or righteous
			 Gentiles, an honor awarded by Israel to non-Jews who saved Jews during
			 the Holocaust at great personal risk;
		Whereas the 100th anniversary of Oskar Schindler’s birth
			 is April 28, 2008; and
		Whereas Oskar Schindler is a true humanitarian, deserving
			 of honor by the United States Government: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that the Citizens' Stamp Advisory Committee should recommend to the Postmaster
			 General that a commemorative stamp be issued honoring the life of Oskar
			 Schindler.
		
